DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and dependent claims 2-11 dependent thereon), the limitation “a remaining portion of the first material of the first material having concave vertical faces within the gap” in lines 9-10 is unclear. It is not clear because it is replete with grammatical errors.  Specifically, a phrase “the first material of the first material” is duplicated, and a phase “a remaining portion … having concave vertical faces within the gap” is unclear because “a remaining portion” and “the gap” is singular while “concave vertical faces” is plural.
Therefore, the quoted limitation above needs to be changed to “remaining portions of the first material having concave vertical faces within the gaps” because “remaining portions” is a first mentioned and plural, and “the gaps” is referred to “gaps” as previously mentioned.
Allowable Subject Matter
Claims 12-17 are allowed.
The prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claim 12, including: forming a tunneling region adjacent the charge-storage region, the tunneling region comprising a first tunneling material and a second tunneling material, the first tunneling material being directly against the charge-storage region and extending elevationally from the upper surface to the lower surface, the second tunneling material being against the first tunneling material and having first regions extending to an elevation above the upper surface and second regions extending elevationally below the lower surface, the first and second regions being in physical contact with vertical surfaces of the insulative material; and forming a channel material adjacent the tunneling region, the tunneling region being between the channel material and the charge-storage region, the conductive gate, the charge- blocking region, the charge-storage region and the tunneling region having concave vertical faces.
Claim 1 (and dependent claims 2-11 dependent thereon) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As discussed in 112 rejection above, in claim 1 ( lines 9-10), the limitation “a remaining portion of the first material of the first material having concave vertical faces within the gap” needs to be changed to “remaining portions of the first material having concave vertical faces within the gaps”.
Response to Arguments
Applicant asserts that independent claim 1 has been amended to overcome the rejections of claim 1 under 112(b) as being indefinite .
However, the examiner recognizes that some but not all of the rejections of claim 1 under 112(b)  in the last Office action are addressed.  Specifically, the last Office action mailed on 05/25/22, on page 3, states:
Claim 1 (and dependent claims 2-11 dependent thereon) recites the limitation “a remaining portion of the first material of the first material having concave vertical faces within the gap” in lines 9-10. It is unclear because it is replete with grammatical errors.
For the examination purpose, it is assumed as “remaining portions of the first material having concave vertical faces within the gaps”.

However, this rejection has not been addressed by Applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817